Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 18-1501V
UNPUBLISHED

 

CARRIE A. NEWCOMER, Chief Special Master Corcoran
Petitioner, Filed: November 21, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Robert S Meitus, Meitus Gelbert Rose LLP, Bloomington, IN, for petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On September 28, 2018, Carrie Newcomer filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccination received on
October 4, 2016. Petition at 1, 6; Stipulation, filed on November 12, 2020, Ff 2, 4.
Petitioner further alleges that she experienced “extreme soreness and tenderness”
immediately after receiving the vaccine and that she experienced residual effects of her
SIRVA for more than six months. Petition at 2, 6; Stipulation at 4. “Respondent denies
that petitioner sustained a SIRVA Table injury; denies that the flu vaccine caused
petitioner’s alleged shoulder injuries, or any other injury; and denies that her current
condition is a sequela of a vaccine-related injury.” Stipulation at J] 6.

 

1 Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on November 12, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. | find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $50,000.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

ITIS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

2 AR ee ee oe OK RK KK OK OK OK KE

CARRIE A. NEWCOMER, *
*
Petitioner, * No. 18-1501V
* Chief Special Master Corcoran
V. *
*
SECRETARY OF HEALTH AND *
HUMAN SERVICES, *
*
Respondent. *
OR RR ok OR RK oo OK RK OR KK KK OK
STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program’’). The
petition seeks compensation for injuries allegedly related to petitioner’s receipt of the influenza

(“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§ 100.3 (a).
2. Petitioner received a flu immunization on October 4, 2016.
3. The vaccine was administered within the United States.
4. Petitioner alleges that she sustained a shoulder injury related to vaccine

administration (“SIRVA”) within the time period set forth in the Table. She further alleges that
she has experienced residual effects of this injury for more than six months.'
5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.

 

' Petitioner further alleged that she suffered a vocal cord hemorrhage that was caused by treatment prescribed for
her SIRVA. Petitioner, however, notified the Court pm February 5, 2020, that she was withdrawing any claims
related to her alleged vocal cord hemorrhage.
6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
flu vaccine caused petitioner’s alleged shoulder injuries, or any other injury; and denies that her
current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $50,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa- 15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. | Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees, and litigation costs, the money provided pursuant to this Stipulation
will be used solely for the benefit of petitioner as contemplated by a strict construction of 42
U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, a flu vaccination administered on October 4, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on or about September 28,
2018, in the United States Court of Federal Claims as petition No. 18-1501V.

14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the
flu vaccine caused petitioner’s alleged shoulder injuries, or any other injury; or that her current
condition is a sequelae of a vaccine-related injury.

18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~~ ~~ ~~ ~~
Respectfully submitted,

PETITIONER:

Crscec Yinbrter

CARRIE A. NEWCOMER

 

ATTORNEY OF RECORD FOR
PETITIONER:

het & Moshe

ROBERT S. MEITUS

Meitus, Gelbert, Rose, LLP

121 E. Kirkwood Ave., Suite 300
Bloomington, IN, 47404

(812) 345-0387

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

 

CAYT Dale Wlshlr., PNSe, pr

TAMARA OVERBY

Acting Director

Division of Injury Compensation Programs
Healthcare Systems Bureau

U.S. Department of Health

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated:_ Uh o

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

[hari CW ___

G®ATHARINE E. REEVES

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT: ‘

Qebrie A thar
MA eS

DEBRA~A’ FILTEAU BEGLEY
Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-4181